U.S. Department of Justice
Federal Bureau of Prisons
PROGRAM STATEMENT
OPI:
HSD/DEN
NUMBER: 6400.03
DATE:
June 10, 2016

Dental Services

/s/
Approved: Thomas R. Kane
Acting Director, Federal Bureau of Prisons
1. PURPOSE AND SCOPE
To stabilize and maintain the inmate population’s oral health. Dental care will be conservative,
providing necessary treatment for the greatest number of inmates within available resources.
a. Summary of Changes
Policy Rescinded
PS 6400.02 Dental Services (1/15/05)
Section 2a refers to National Chief Dentist. This term replaces Chief Dentist.
Section 2a, fifth bullet, identifies the National Chief Dentist as the privileging granting authority
for the Regional Chief Dentist.
Section 2b refers to Regional Chief Dentists. This term replaces Regional Dental Consultants.
Section 2c describes options for facilities during the temporary absence of a dentist.
Section 3 eliminates the need for a local Policies and Procedures Manual. An Institution
Supplement is required to describe the nuances of local programs.
Section 3a(1) stipulates restorative and surgical procedures will not be performed without a
dental assistant.

Section 3b refers to clinical privileges and competency assessments.
Section 3c references ualit mana ement data collection by IOP Coordinators.
Section 4 describes the inmate apprenticeship program and the limitations on the enrolled
inmates.
Section 5 references the Electronic Medical Record (EMR). This replaces the paper-based Health
Record. Data Management worksheets and reports (daily, monthly, and quarterly) are no longer
required. Wait lists for routine care are maintained on the Dental Wait Routine Treatment List
Module in EMR.
Section 6a refers to the general population and access to care: failed appointments,transfers, and
inmate release.
Section 7 introduces Preventive Oral Health guidance.
Section 8b refers to Admissions and Orientation (A&O) examinations being within 30 calendar
days of arrival in all BOP facilities. This replaces the 14-day standard. All A&O examinations
are performed by a dentist.
Section 8b refers to the A&O examination authorizing a hygiene appointment for up to 18
months.
Sections 8d&e introduce limited examination and oral health assessment. Periodic examination
terminology is no longer referenced.
Section 9c(5) requires RCD preauthorization for prosthetics; full and partial dentures will be
authorized for inmates with sentences greater than 3 years. Inmates with sentences less than 3
years who may present with unusual circumstances will be considered on a case-by-case basis by
the RCD.
Section 9f introduces orthodontic consent for removal.
Section 10b refers to dental triage. Dental triage is allowed at the Health Services Unit’s
discretion per the institutional mission or dentist resource availability. Dentists must conduct
dental sick call to evaluate and treat urgent complaints.
Section 11 defines four priority levels based on acuity.

P6400.03 6/10/2016

2

Section 12 details the dental Utilization Review Process. The Regional Chief Dentist is the final
approving authority for dental specialty care.
Section 13. Laboratory Services are to be provided by the National contracted vendor when one
is available. Regional Vocational Dental Laboratories are no longer utilized.
b. Program Objectives. The expected result of this program is: Necessary dental care will be
provided to inmates by health care providers, who provide quality care consistent with evidencebased practice and in accordance with professional standards.
2. ORGANIZATION
a. National Chief Dentist. Bureau dental pro rams are under the direction of the Bureau’s
Chief of Dental Programs (National Chief Dentist). The Medical Director privileges and
supervises the National Chief Dentist. The National Chief Dentist:
■ Establishes national program goals and clinical scope of dental care.
■ Sets objectives for providing professional and administrative direction to Bureau dental
programs.
■ Recruits qualified dentists and auxiliary personnel.
■ Represents the Bureau’s dental services as necessary with other government agencies or
professional groups.
■ Grants clinical privileges to Regional Chief Dentists and Institution Chief Dental Officers.
b. Regional Dental Services. The National Chief Dentist directly supervises, provides work
assignments, and grants privileges to a Regional Chief Dentist (RCD) for each region. The
RCD:
■ Provides professional direction for institution dental staff within the region and provides
policy guidance to institution executive staff, the Regional Health Systems Administrator,
Regional Medical Directors, and other Regional Office administrators.
■ Oversees the provision of temporary direct patient care to understaffed facilities in his/her
assigned region and in shortage areas determined by the National Chief Dentist.
■ Serves as the point of contact in dental matters pertaining to clinical care, mentoring and
training, policy, recruitment, clinic construction, legal issues, program reviews, and clinical
peer reviews.
■ Oversees institutional dental programs as Acting Chief Dentist when there is a vacancy in the
institution Chief Dentist position.
■ Will be responsible for the Dental Utilization Review process.

P6400.03 6/10/2016

3

■ Referred to as Regional Chief Dentist (formerly the Regional Dental Consultant [RDC]).
.
c. Institution Dental Services. Per the Office of Quality Management (OQM), the Bureau’s
Medical Director is the privilege granting authority for Chief Dental Officers (CDO). This
authorit is dele ated to the Bureau’s National Chief Dentist, who has privileging authority for
the entire dental program. See the current Program Statement Health Care Provider
Credential Verification, Privileges, and Practice Agreement Program.
Each institution has a CDO, which is a managerial, non-bargaining-unit position. In the absence
of a CDO, a staff dentist, with his/her consent, may be temporarily promoted to CDO consistent
with HRM policy. If the Staff Dental Officer (SDO) declines the temporary promotion, the RCD
will serve as the Acting CDO. If there is no dentist on staff, the RCD is granted temporary
Acting CDO privileges and oversees the dental program.
To ensure there is no interruption for dental services, contracting of local dentists, hygienists,
and dental assistants will be a priority for vacancies greater than 3 months. See the current
Program Statement Health Care Provider Credential Verification, Privileges, and Practice
Agreement Program for full privileging requirements.
The CDO is under the supervision of the Associate Warden (AW) or Clinical Director (CD).
This is a local decision. Supervision of the CDO cannot be delegated below the CD.
The CDO supervises all dental staff and determines all clinical dental staff assignments. The
CDO provides clinical feedback to Business Office contracting officers for all contract dental
clinical staff.
Clinical dental decisions are the responsibility of the treating dentist(s).
The CDO provides regular information regarding inventory needs and dental budget
requirements to the Health Services Administrator (HSA), who has budget and procurement
oversight for the Dental Clinic. See the current Program Statement Health Services
Administration.
d. Options During the Temporary Absence of the Dentist. During periods when a dentist is
not available (annual refresher training, Annual Leave, CME, etc.), the local HSA or designee
will arrange one of the following options:
■ Contracting (Amend Existing Contract). Incorporate a requirement for temporary
Dentist back-up coverage in the comprehensive medical contract.

P6400.03 6/10/2016

4

■ Contracting (Establish Separate Contract). Contract with a firm that is capable of
providing temporary Dentist services using open market procurement procedures or existing
Federal Supply Schedules (FSS). The current Program Statement Bureau of Prisons
Acquisition Policy, Part 37, stipulates various requirements relating to using private sector
temporary services. The Chief Executive Officer and Regional Director must approve a
written justification prior to the acquisition.
■ Interagency Agreements. Establish an interagency agreement with another Government
a enc (e. ., VA or DOD) to provide Dentist covera e on an “as needed” basis.
■ TDY Within the Bureau. TDY by a Medical Asset Support Team (MAST) dentist or a
volunteer dentist from another institution with the approval of the RCD.
■ Use PHS Officers from Outside the Bureau. Secure TDY assistance from PHS officers
assigned to other Government agencies. (The institution needing the Dentist is responsible
for travel, lodging, and per diem.)
3. DENTAL CLINIC ADMINISTRATIVE PROCEDURES
The CDO is responsible for ensuring that there is a local Institution Supplement on dental health
care. The National Program Statement provides greater continuity of care and treatment Bureauwide; the Institution Supplement provides dental program clarification as it applies to the
specific institution and its mission. The Institution Supplement is updated annually and amended
to reflect local and/or national policy changes.
The CDO periodically reviews the Inmate’s Admission and Orientation (A&O) Handbook to
ensure that information about the dental program is correct. The handbook should include the
following information: the dental clinic hours of operation, access to care (sick call protocol and
national dental routine waiting list), method to request continued care when transferring, inmate
co-pay policy, availability of commissary items, and any applicable local dental policies.
a. Staffing. The CDO must be knowledgeable about both Office of Personnel Management
(OPM) and U.S. Public Health Service (PHS) personnel systems.
The BOP Health Services Division establishes staffing guidelines for dental clinics. Generally,
each institution should have one dentist for every 1,000 inmates. Staffing guidelines may vary
by institution, depending on the mission. Re uests for modification to an institution’s dental
staffing are submitted to the National Chief Dentist for consultation with the National Health
Services Administrator.
(1) Auxiliary Personnel. Auxiliary dental personnel consist of dental assistants (DA) and
registered dental hygienists (RDH). Team composition will vary by the institution’s mission.
Auxiliary personnel are essential to an efficient, productive, and secure dental service unit.
P6400.03 6/10/2016

5

Institutions will provide one DA for each clinical dentist. Restorative and surgical procedures
are not performed without a dental assistant. Routine use of a dentist or registered dental
hygienist as a dental assistant is inappropriate
Dental hygienists are an important adjunct to the oral health program. Each institution should
have one RDH. Additional hygienists are added based on the mission, size of population, or
Central Office staffing guidelines. Hygienists should be encouraged to establish prevention
programs, provide patient education, and support the dental program.
(2) Continuing Dental Education. Dental staff maintain their professional skills and current
unrestricted licensure through continuing dental education programs. Fund allocation is listed in
the current Program Statement Health Services Administration.
(3) COSTEP/Student Interns. Local institutions may employ students who have entered into
an a reement with the PHS’s Commissioned Officers Student Extern Pro ram (COSTEP) for
short-term engagements. This program is subject to Central Office funding.
Institutions may establish training agreements with local professional schools to use student
interns in various capacities. The Memorandum of Understanding (MOU) must be in writing
and subject to annual review. MOU templates are available on Sallyport. A copy is sent to the
National Chief Dentist for review before starting or when renewing the program.
Students must provide care under supervision. The patient is notified of the provider’s student
status before each treatment encounter; written consent documenting this notification using the
Consent For Treatment By Student Dentist/Hygienist (BP-A1080) will be entered in the EMR.
Inmates refusing treatment by a student should be rescheduled for the staff provider at the
earliest appointment available. Electronic Medical Record (EMR) entries are co-signed by the
supervising dentist or reviewed by the hygienist for hygiene students only. Staff participation in
preceptor programs is voluntary.
b. Clinical Privileges. The extent of privile es ranted depends on the practitioner’s education,
training, and experience. All dental staff must work within their current privilege statements and
practice agreements, and within the scope of their professional license. Protocols may be
negotiated locally if necessary.
Dental assistants and hygienists, staff or contract, must have signed practice protocols and/or
agreements on file. Both disciplines undergo competency assessments by a Chief Dental Officer
every two years. See the current Program Statement Health Care Provider Credential
Verification, Privileges, and Practice Agreement Program.

P6400.03 6/10/2016

6

c. Quality Management (QM). The CDO will be familiar with the current Program Statement
Health Services Quality Improvement and will attend the IOP meetings. The IOP Coordinator
conducts studies of dental operations and collects the pertinent data.
d. Facility Management. A clean and properly functioning dental clinic is essential to provide
high-quality dental services in a safe and timely manner. The CDO maintains dental facilities at
a high standard of sanitation, minimizing the opportunity for cross-contamination. The CDO or
designee ensures that all equipment works properly.
The CDO ensures that dental clinic equipment is included in the Health Services Unit preventive
maintenance program of bi-yearly safety inspections according to the current Program Statement
Patient Care. X-ray units are inspected and calibrated, and protective aprons/shields are
inspected according to the current Program Statement Patient Care.
e. Intra-oral Metal Removal. Precious metal (gold) and base metal that is removed from the
inmate’s mouth will be autoclaved, placed in an envelope, and marked with the patient’s name,
number, date, and description of the item. The Inmate Personal Property Record (BP-A0383)
will be used. The autoclaved item and form will be taken to the Inmate Systems Management
(ISM) department for disposition as the inmate’s personal propert . A cop of the form will be
placed in the EMR Document Manager. Refer to the current Program Statement Property
Management Manual.
Non-precious alloys may be discarded as biohazardous waste in an appropriate biohazard
container. Those containing amalgam should be handled as amalgam waste in accordance with
state and local municipality requirements. Amalgam-containing items (i.e., tooth or crown) in
this category should be subjected to high-level disinfection or cold sterilization instead of
autoclaving.
4. INMATE APPRENTICESHIP PROGRAM
If inmates are used as chair-side dental assistants, they must be enrolled in, or have completed,
the Department of Labor Dental Assistant Apprenticeship Program, or a similar certification
program in the local community approved by the institution’s education department. Other
inmate workers (orderlies, those processing instruments, etc.) do not have to be enrolled in a
program.
The Inmate Dental Assistant Apprenticeship Program is an educational job skills program to
assist in reentry initiatives. This program is not intended to replace the need for dental assistant
employees.

P6400.03 6/10/2016

7

Limitations are as follows:
■ Inmates will not perform direct patient care, including taking x-rays, impressions, or vital
signs. Inmates are not involved in the scheduling process or in determinin another inmate’s
access to dental care.
■ No inmate may have access to the Health Record. During an examination, inmates working
in the clinic are allowed to do charting on a blank A&O Dental Examination (Initial Clinical
Dental Findings) form (BP-A0618), under the direct supervision of a dentist.
■ Inmates do not handle prescribed medications or needles. Inmate assistants and workers only
handle dental instruments under the supervision of a dental staff member.
■ Inmate workers only operate dental equipment (amalgamators, curing lights, autoclaves, etc.)
under the supervision of dental staff.
■ Inmates who are healthcare professionals in any capacity, with or without an active license
and regardless of whether they received a degree, license, or certification, are not allowed to
work in the dental clinic in any capacity.
■ Inmate workers are screened for HBV, HCV, and HIV infection. Those testing positive may
be allowed to work in the dental clinic as a dental assistant with approval of the Clincial
Director .
■ Testing for bloodborne pathogen infections is done for any clinically suspected new
infection.
■ Any workplace exposure to bloodborne pathogens will be referred to Health Services clinical
medical staff for post-exposure management.
■ Inmate dental workers are offered the hepatitis B vaccine per OSHA regulations. See the
current Program Statement Infectious Disease Management.
■ Inmate supervision in the Dental Clinic will be consistent with local Correctional Services
policies.
5. DENTAL RECORDS/GENERAL INFORMATION
The EMR is used to document all dental encounters and administrative notes. The EMR is used
for maintenance of the Dental Routine Treatment List Module. SENTRY is used to place
inmates on call-out or retrieve necessary correctional information only. See the current Program
Statement Health Information Management.
The following applies:
■ The uploading of dental/health records will be done in compliance with the current Program
Statement Health Information Management.

P6400.03 6/10/2016

8

■ Paper charting forms (BP-A0618, A&O Dental Examination [Initial Clinical Dental
Findings] are completed, then scanned into the EMR Document Manager under the Dental
Examinations section. This is only approved for A&O examinations.
■ Forms re uirin an inmate’s si nature are scanned into the appropriate section of the EMR
Document Manager utilizing the correct file name protocol per current BEMR Document
Manager Guidelines.
■ Only forms in English are to be scanned into EMR. Miscellaneous forms, such as an outside
specialist’s consultation notes, Inmate Personal Property Record (BP-A0383), dental
laboratory prescription slips, biopsy reports, etc., are signed, dated, and scanned into the
appropriate section of the EMR Document Manager utilizing the correct file name protocol.
■ Dental radiographs should be included in EMR. If a Dental Service Unit does not have
digital radiography capability, radiographs continue to be filed in a two-part folder stored in
Medical Records.
■ Some inmates may still have existing paper-based records (which will be maintained until
their release); if needed, these are referred to when providing dental treatment, but current
and future progress notes are done electronically. Prior notes do not need to be scanned.
These records are returned to Medical Records at the end of each day.
■ The release of information from the Health Record to an inmate is governed by the current
Program Statements Release of Information and Health Information Management.
6. ACCESS TO DENTAL CARE
a. General Population
(1) Method. Access to care must be equitable. Comprehensive dental care may be requested by
submitting an Inmate Request to Staff (BP-A0148) form, or any other means authorized by local
policy and procedures. Provided the inmate is eligible for care, the date that the initial request is
received is used as the entered date on the EMR “Dental Routine Treatment List”. This date
follows the inmate from one facility to another as part of a national wait list. Local institutions
do not maintain paper or other electronic wait lists. Inmates must be on the waiting list for care
and care will be provided in chronological order; i.e., those waiting the longest will be seen first.
Institutions will provide access to comprehensive care for eligible inmates as resources and staff
are available.
(2) Failed Appointments. Inmate patients may be removed from the dental routine treatment
list after two unexcused absences within a 6-month period. It is the dental staff’s responsibilit
to follow the institution’s securit procedures for “no show” appointments. All inmate “no
shows” will require an entry into the health record documenting the absence and action taken.

P6400.03 6/10/2016

9

(3) Inmate Release. Medical Records will notify Dental Services of inmates who will be
released from BOP custody in any manner (Full Term Release, to a halfway house, etc.). Dental
Services should ensure that inmates are removed from the routine treatment list. An inmate
returning from a halfway house placement or writ may request to have his/her status on the
comprehensive dental care list reactivated. If an inmate returns to BOP custody (either as a
violation or new commitment), the inmate can submit a new request for comprehensive dental
care and will be added to the waiting list based on this new date.
(4) Intra-system (BOP to BOP) Transfers. Medical Records staff will notify medical and
dental services of new commitments and transfers who need A&O examinations. This should
include inmates transferring in from privately managed correctional facilities. Medical records
or other medical support staff may schedule those inmates who have not had a previous A&O for
the current commitment for the dentist’s A&O exam.
Inmates transferring to a new institution will be seen according to their status on the EMR
National Waiting List. The CDO reviews the inmate’s previous treatment record and
appointments. Treatment is continued per the receivin dentist’s updated recommendations and
dental schedule.
Dentists at the receiving institution must reconcile any previously ordered dental consultations
for transferring inmates. This reconciliation must be done periodically to ensure that necessary
care is continued.
The dentist will use a medical hold and advise the inmate if prosthetic or other time-sensitive
care has been started and cannot be completed prior to release either to another institution or to a
halfway house.
(5) Medical Co-morbidities. In rare medical circumstances the CDO or Clinical Director may
reprioritize dental treatment for inmates requiring close medical supervision. This may require
exemption from established wait list procedures. All medical justifications should be
documented in EMR with an accompanying consultation.
b. Eligibility based on Designation. Since institutions vary in regard to mission and security
level, local provisions can be described in the Institution Supplement. All inmates are entitled to
sick call/urgent care.
The dental staff will coordinate with correctional services staff. Inmates will be escorted to
the dental clinic by correctional services staff for the management of timely appointments
and continuing comprehensive care.

P6400.03 6/10/2016

10

(1) Pretrial. At the end of 12 months, pretrial inmates are eligible to receive comprehensive
care and can then request to be put on the national waiting list. In rare cases, exceptions will be
made on a case-by-case basis, with the advance approval of the Regional Chief Dentist.
(2) Short-Term Detention. Comprehensive dental care may be delayed due to short-term
temporary detention placements. If an inmate scheduled for comprehensive dental care misses
an appointment because of a short-term placement in special housing, he/she resumes being
scheduled after returning to general population.
(3) Long-Term Detention. Inmates detained in segregation, special housing, or jail units for 12
months or less have access to dental triage/sick call and urgent care. Health care staff assigned
to these areas will notify dental services of urgent cases requiring evaluation. Inmates who have
been detained for longer than 12 months will be eligible for comprehensive dental care. Inmates
permanently designated in long-term, high security units (e.g., ADX) will be eligible for
comprehensive dental care in accordance with the National Dental Wait List.
(4) BOP General Population Inmates. All permanently designated inmates are eligible for
comprehensive dental care. This includes inmates designated to detention, jail, and contract
facilities. Inmates designated to community corrections facilities (Residential Reentry Centers)
are eligibile for emergency care only.
7. PREVENTIVE ORAL HEALTH
a. Oral Health Education. Preventive dental health care starts at the Admissions and
Orientation (A&O) examination. Personal oral hygiene is essential to good oral health
promotion/disease prevention. Oral health information/education is provided to all inmates
during the A&O examination and each subsequent dental visit.
Dental staff promote the understanding of the relationship between dental plaque and the
development and progress of oral and systemic diseases. Patient education includes information
on the relationship between oral diseases and tobacco products, alcohol, and other drugs.
Dental staff should take every opportunity to provide oral health and hygiene information to the
institution population (pamphlets, video presentations in waiting areas, booklets, A&O
orientation, etc.).
The techniques for brushing and interdental aids will be reviewed at A&O and hygiene
appointments. Issues of diet and nutrition will be discussed, reviewing the relationship of food
intake (substances and frequency), plaque formation, and dental pathology.

P6400.03 6/10/2016

11

b. Requirement for Adequate and Proper Oral Hygiene. The dental hygiene program is
responsible for ensuring that inmates can demonstrate adequate and proper oral hygiene. The
treating dentist may discontinue comprehensive dental care any time it becomes apparent the
inmate is not practicing proper oral hygiene. These inmates will still have access to urgent care
through sick call.
c. Oral Hygiene Products. The CDO ensures that the institution Commissary has toothbrushes,
floss or suitable substitutes, fluoride dentifrices, denture adhesives, denture baths/cups, etc.
CDOs should refer to the Interdental Aid Resource Guide. Inmates may be provided oral health
specialty products as needed that are not otherwise available in the commissary. Indigent
inmates will be provided items available per the Institution Supplement on a schedule deemed
appropriate by dental staff.
8. DENTAL EXAMINATIONS
a. Intake Screening. Inmates respond to questions regarding their oral health status as part of
medical intake screening. A self-reporting process is documented in the EMR Intake Screening.
Dental problems identified are assessed by medical staff and referred to dental staff if indicated.
See the current Program Statement Patient Care.
b. Admission and Orientation (A&O) Examination. Medical records staff will determine the
admission and release status of the inmate and schedule inmates for an A&O examination.
The A&O examination is performed upon admission for an inmate’s current incarceration within
30 calendar days of arrival. Intrasystem transfers (BOP to BOP) need not be re-examined. An
A&O exam must be performed on inmates who have been released from BOP custody but have
been readmitted on a new commitment or violation. Inmates returning from a halfway house
placement or writ do not require a new A&O examination if they have had one for their current
commitment.
The Dental A&O clinical examination is performed by a dentist and cannot be delegated to
auxiliary dental staff or a non-dentist. It includes:
■ An EMR Dental Health History Encounter.
■ A head and neck/soft tissue examination.
■ An examination of the hard and soft tissue of the oral cavity by illuminator light, mouth
mirror, and explorer in a clinical setting, charting existing dental restorations, caries, missing
teeth, occlusion classification, oral hygiene rating, and other requirements on the A&O
Dental Examination (Initial Clinical Dental Findings) form (BP-A0618) and the EMR A&O

P6400.03 6/10/2016

12

Examination Encounter. The charting guide used for A&O Examinations is posted on
Sallyport.
■ An assessment of the inmate’s periodontal condition usin the Communit Periodontal Index
of Treatment Needs (CPITN). The CPITN uide is available on the National Chief Dentist’s
Sallyport webpage.
■ X-rays for diagnostic purposes, which can be taken if deemed necessary by the dentist.
■ Intraoral photographs as necessary.
The inmate is informed of the clinical findings at the time of the examination, provided
education on oral hygiene, advised of caries risk, informed about the availability of oral care
items in the commissary, and instructed how to access treatment. Oral hygiene literature
(English and Spanish) is offered during this process. The brochure will provide information
regarding access to dental care/services, time of clinic operation, and oral health information to
include pictures or illustrations demonstrating proper hygiene technique. A template pamphlet
will be available on Sallyport.
The recorded dental findings are used in prioritizing care. Patients must submit a request to staff
in order to be added to the dental Routine Treatment List. Patients that have received their A&O
exam can be authorized for hygiene appointments up to 18 months from the date of the A&O
examination.
c. Treatment Planning Examination. Complete examinations performed by the dentist after
the A&O Examination are Treatment Planning Examinations. These examinations enable the
practitioner to assess risk, diagnose oral disease, and develop and document a treatment plan.
The examination is completed before providing non-urgent treatment and is a thorough and
complete visual and tactile examination. It will determine the basis for dental treatment,
continued dental maintenance, and frequency of future dental appointments, including continued
recall hygiene appointments. Inmates who have not been seen by the dental hygienist within the
18-month A&O Examination authorization will have a Treatment Planning Examination prior to
initiating periodontal or hygiene treatment. The purpose of these diagnostic examinations
includes determining baseline findings, monitoring an inmate’s diagnostic changes during and
after dental treatment, as well as the need for supplemental care.
A treatment planning exam can include:
■
■
■
■
■

An EMR health history review and inmate compliance review.
A head and neck/soft tissue examination.
A periodontal examination or CPITN assessment.
Review of the screening examination findings.
Radiographs and their interpretation, as deemed clinically indicated by the treating provider.

P6400.03 6/10/2016

13

■ Updated clinical findings and a detailed treatment plan will be entered into the treatment
planning screen of EMR, prioritizing care as necessary.
■ Caries risk assessment.
■ Documentation of oral health education.
■ Consultations and laboratory tests deemed necessary.
■ Intraoral photographs as needed.
d. Limited Examination. A Limited Examination is performed on sick call appointments
where the provider is focusin onl on the patient’s chief complaint. This is not a substitute for a
Treatment Planning Examination.
e. Oral Health Assessment. An Oral Health Assessment, conducted by the registered dental
hygienist, is part of the dental hygiene encounter and includes elements that describe the oral
condition. This is not a diagnostic examination and therefore is not intended to replace the
Treatment Planning Examination.
9. COMPREHENSIVE DENTAL CARE (NON-URGENT DENTAL CARE)
This care includes non-urgent treatment procedures identified on the Treatment Planning
Examination. Inmates’ need for care is based on individual considerations, including the need
for treatment, follow-up, and dental hygiene recalls. The treating dentist may discontinue care at
any time if it becomes apparent the inmate is not practicing proper oral hygiene. This will be
documented in EMR. Inmates will still have access to emergency dental care (e.g., to treat
infection, pain, etc.)
The BOP scope of comprehensive dental care includes:
a. Diagnostic Procedures:
■
■
■
■

Radiographs.
Clinical examinations (Treatment Plan Exam): diagnostic assessment of current oral health.
Head and neck/soft tissue examination
Oral disease risk assessment.

b. Preventive Services:
■ Dental prophylaxis (hygiene appointment), as determined by the dentist’s prescriptive
recommendations. H iene recall appointments are subject to a dentist’s updated clinical
examination.
■ Periodontal therapy.

P6400.03 6/10/2016

14

■ Oral hygiene instruction.
■ Preventive dentistry procedures.
c. Routine Dental Procedures:
(1) Tooth-borne restorative procedures:
■ Amalgam and composite/resin fillings.
■ Temporary crowns (stainless steel, polycarbonate).
(2) Temporo-Mandibular Joint (TMJ) Disorders. This includes management of myofascial
pain, internal derangement of the disc, or arthritis within the joint.
(3) Endodontic Treatment (root canal therapy). Root canal therapy may be completed when
the dentist deems it clinically indicated. Endodontic procedures are considered invasive;
therefore, the consent forms must be used and the Universal Protocol must be followed in its
entirety.
This treatment is not undertaken if any of the following conditions are present:
■
■
■
■
■
■
■
■
■

The tooth is a third molar.
Inadequate oral hygiene.
The tooth is periodontally compromised.
High caries rate.
The tooth requires extensive restoration.
Missing teeth in the same arch that can be replaced with a removable prosthesis.
The opposing tooth is missing.
Other teeth in the same arch are of questionable prognosis.
The tooth is not essential to maintain the integrity of the arch.

(4) Oral Surgery. Basic surgical procedures (extractions, alveoplasty, biopsy, etc.) are
considered invasive; therefore, the consent forms must be used and the Universal Protocol must
be followed in its entirety:
■ Vital signs, at a minimum blood pressure and pulse, are taken and documented before the
invasive procedure and during the appointment. Each dentist will have an automated vital
signs monitor.
■ X-rays must be current (six months or less) and should be of diagnostic quality.
■ The tooth being extracted should be clearly visible on the radiograph, to include the apices
■ Bitewing x-rays are generally unacceptable, unless vertical views include the apices.

P6400.03 6/10/2016

15

■ Inmates must be informed of biopsy findings; this notification encounter must be
documented.
(5) Dental Prostheses. Full dentures, partial dentures, obturators, and splint therapy may be
provided if clinically indicated; prosthodontics (full and partial dentures) is a component of the
comprehensive dental treatment plan. All prosthetics are to be approved by the RCD.
The replacement of teeth is a lower priority than relief of pain and treatment of active dental/oral
disease and should be initiated only after all active disease has been treated and risk is managed.
Full and partial dentures will be authorized for inmates with sentences greater than 3 years.
Inmates with sentences less than 3 years who may present with unusual circumstances will be
considered on a case-by-case basis by the RCD.
A Removable Partial Denture (RPD) must be justified by a lack of teeth for adequate mastication
and should be deferred if any of the following conditions are present:
■
■
■
■
■
■
■
■

Poor periodontal health.
Poor oral hygiene.
Non-restorable teeth present.
Chronic infection.
Active caries.
Restorations not completed.
Eight or more posterior teeth in occlusion, including bicuspid occlusion.
The inmate has less than six months remaining in a BOP correctional facility.

Prosthetics (transitional, temporary, cast, or acrylic) or therapeutic splints are initiated only after
periodontal, surgical, and restorative treatment is completed, and the patient maintains a
periodontally healthy environment that will help improve clinical outcomes. If the patient does
not maintain proper oral hygiene, the treating dentist may discontinue treatment until home care
improves. Documentation of oral hygiene evaluation(s) is maintained in EMR, accompanied by
specific oral hygiene instructions provided to help the patient improve his/her oral condition.
In cases of anterior tooth loss secondary to non-sport-related trauma while in BOP custody,
transitional partial dentures (generally a cosmetic procedure) can be fabricated only after
approval by the RCD.
Immediate dentures are not appropriate in a public health setting, as they are resource-intensive
and are a cosmetic interim procedure for well-fitting dentures.

P6400.03 6/10/2016

16

d. Advanced Dental Treatment. Accessory treatment is generally considered elective and
extends beyond the scope of routine dental care in a public health setting. These procedures
include but are not limited to:
■
■
■
■
■
■
■
■
■
■

Orthodontic tooth movement (traditional or Invisalign) or orthodontic retainers.
Fixed cast prosthodontics (single or multiple units, to include resin-bonded prostheses).
Dental implants and/or implant restorations.
Edentulous ridge augmentation.
Orthognathic surgery.
Second molar endodontics.
Vital and non-vital bleaching.
Cosmetic dentistry procedures such as “tooth whitening” or facial veneers.
Periodontal surgery (e.g., grafts, flaps).
Apicoectomies or retrograde fillings.

If the CDO determines such treatment may be indicated, a consultation with a BOP specialist can
be made. However, the RCD is the approving authority and proposed procedures in this section
are subject to Utilization Review (UR) approval before initiation.
e. Specialty Services. If dental services require dental specialist assistance, arrangements are
made through the HSA after the UR approval by the RCD. The dentist prepares a consultation
request using EMR for each referral to an outside dentist or specialist. Upon returning from the
specialist, a dentist must review the consultation report and note in EMR. See Utilization
Review Section.
f. Continuation of Outside Treatment. The Bureau is not responsible for completing dental
care or therapy initiated prior to incarceration. Care is provided as policy dictates and resources
allow. Ordinarily, inmates cannot be seen by outside providers, regardless of ability to pay for
these services. See the current Program Statement Patient Care.
Fixed or removable prosthetics fabricated as part of outside care may be sent to the CDO for
delivery. However, the inmate is informed that the Bureau is not responsible for any
unsatisfactory prosthesis from an outside source.
The dentist makes the judgment as to the acceptability of these appliances. If the prosthesis/
appliance is deemed inadequate; he/she will not make adjustments and it is returned at the
inmate’s expense.
Orthodontic treatment is not in the scope of practice of Bureau dental services. Inmates who
enter custody while in orthodontic treatment by a private practitioner have two options:

P6400.03 6/10/2016

17

■ Fixed appliances (brackets, bands, arch-wire, etc.) may remain and serve as a retainer to
maintain current tooth position.
■ Alternatively, the patient may request removal of all orthodontic appliances. In doing so,
he/she accepts that any progress in orthodontic movement may relapse. The Consent for
Removal of Orthodontic Appliances (BP-A1041) shall be completed and placed in EMR
under the Document Manager/Dental Consent Form section.
Removal of an fixed orthodontic appliance re uires the patient’s written consent, with the
understanding that there may be a relapse. The BOP is not responsible for correcting any relapse
resulting from the removal.
g. Refusal of Treatment. If an inmate refuses part of the recommended treatment plan, the
dentist may deny dependent comprehensive care (e.g., the fabrication of a removable partial
denture). However, completion of other routine restorative procedures will be continued.
Any refusal of treatment is documented on a Medical Treatment Refusal (BP-A0358), which is
accessed through EMR. Please note: Spanish forms are for reference but are not to be entered
into EMR. Once the form is completed (signed by the inmate and provider) it becomes part of
the medical record per the current Document Manager Guidelines. An inmate may revoke a
signed treatment refusal at any time if he/she decides to follow the provider’s recommended
treatment. This revocation is documented in EMR in an administrative note prior to continuation
of treatment.
Inmates signing a refusal for all dental care are removed from the Dental Routine Treatment List
but are still eligible for urgent dental care. Should they request placement on the list again, their
name will be placed at the bottom of the wait list.
h. Inmate Restrictions. Inmates are not entitled to select their own clinician, and are not
entitled to dictate the use of selected dental materials. The treating dentist will provide
appropriate care to the scheduled inmate. If an inmate refuses all treatment by the assigned
dentist, a refusal form will be completed and he/she will be removed from the routine treatment
list. The inmate will be eligible only for dental sick call. If he/she requests comprehensive care
at a later date, the inmate will be placed at the bottom of the list.
Inmates are not permitted to use their own dentist, whether in the BOP clinic or the dentist’s
office, whether on a reimbursable or non-reimbursable basis, or whether there was a prior
relationship between the inmate and the provider.

P6400.03 6/10/2016

18

10. URGENT DENTAL CARE (DENTAL SICK CALL PROGRAM)
a. Definition. Urgent dental care includes treatment for relief of severe, acute dental pain,
traumatic injuries, and acute infections exhibiting the cardinal signs of infection. This includes a
palliative treatment intervention that may include placement of sedative, temporary restorations,
extraction of non-restorable teeth, pulpectomy, and gross debridement of symptomatic areas.
Urgent dental care may be requested by inmates on a 24-hour basis.
Urgent dental care is the highest priority. Maintaining a wait list for urgent care is prohibited. If
dental emergencies occur outside the regular workday, local procedures in the Institution
Supplement required by the current Program Statement Patient Care will be followed. The
patient must be seen by a dentist within 3 business days of the initial clinical encounter. In the
absence of a dentist, the inmate will be seen by a prescribing clinician.
b. Dental Triage. Dental triage is allowed in facilities to support the dentist. Dental staff can
prioritize inmate requests based on urgency when the inmate presents to the sick call clinic.
Dentally trained medical staff can assess the urgency of dental conditions when a dentist is not
available or to support the dental program. Examples may include off-shift duty hours, during
medical unit rounds, or when the dentist is working at a different facility within a complex.
While dental triage may be managed by non-dental providers and interim medications prescribed,
this is not a substitute for definitive dental diagnosis and treatment interventions done by a
dentist.
When there is no dentist present during regular duty hours, available DAs and RDHs can triage
inmates signing up for dental sick call. If a patient reports to dental sick call with acute
symptoms (severe pain, obvious swelling) and prescribing medications may be indicated, the
following procedures may be instituted:
■ The patient may be referred/taken over to a Mid-Level Provider (MLP) or physician. He/she
can evaluate the patient, contacting the dentist if he/she is accessible, and prescribe
medications for relief of acute symptoms until the patient can be seen by a dentist.
■ The DA or RDH should track these inmates and report them to the CDO. Should the
institution be without a CDO, dental staff will report these inmates to the RCD. The RCD
can review the triage note in the EMR remotely and determine the urgency for and
management of definitive care for the chief complaint.
Dental protocols should be used by trained health care staff. Non-dental staff must be trained by
the dentist annually to ensure current competency. Training is documented and made available
to reviewers and auditors.

P6400.03 6/10/2016

19

c. Dental Sick Call Clinic. Complexes and facilities with dentists conduct sick call clinics for
assessing urgent inmate dental conditions. Provisional dental treatment is provided to manage
acutely symptomatic dental disease. Chronic dental disease management is deferred to the
routine dental care program (see Comprehensive Care section).
Patients are diagnosed by a licensed dentist. During staff vacancies at complexes, the Chief
Dental Officer or staff dentist establishes a rotation to ensure coverage at each facility within the
complex.
Inmate-generated sick call encounters are subject to copayment. Exceptions may include:
referrals from another healthcare provider; requests as a result of recent prior treatment (i.e., lost
restoration) by a BOP provider; adjustment of dental prostheses recently (up to six months)
delivered by a BOP provider.
The placement of a permanent final restoration at sick call should only be considered when a
temporary restoration cannot be placed (adequate justification must be made in the progress
note). For example, an acutely symptomatic Ellis Class II fractured anterior tooth may require a
permanent resin restoration as opposed to a temporary restoration, when retention of the
provisional material is questionable. This should be rare, as the placement of permanent
restorations requires being identified during a comprehensive examination and subsequent
treatment plan.
(1) Hours. Dental sick call occurs during regular duty hours as established by the CDO. The
inmate is assessed and only urgent dental care is provided during sick call hours. Sick call
palliative care is rendered at the time of the initial clinic encounter; follow-up is performed on a
case-by-case basis.
(2) Documentation of Sick Call and Urgent Procedures. Dental triage/sick call and urgent
patient encounters are documented in the EMR usin the “SOAP-E” format. The patient’s
reported pain level/scale and quality (descriptions) of pain must be documented.
■
■
■
■
■

(S) Subjective findings: Symptoms described by patient.
(O) Objective findings: Results of the clinical exam, x-rays, or tests.
(A) Assessment: Provisional diagnosis.
(P) Plan: Planned treatment rendered.
(E) Education: Post assessment with treatment instruction.

P6400.03 6/10/2016

20

11. PRIORITY OF SERVICES
The Bureau of Prisons defines four priority levels based on acuity that determine the imminence
of treatment for inmates. The following categories discuss the priority of dental care, which may
change when and by whom dental procedures may be performed.
a. Emergency Dental Care. Dental/orofacial conditions that are of an immediate, acute, or
grave nature and which, without care, would cause rapid deterioration of the inmate’s health,
significant irreversible loss of function, or may be life-threatening.
b. Urgent Dental Care. Care for dental conditions that are not imminently life-threatening.
This includes the management of acute oral disease, ordinarily referred to as sick call care:
■ Serious deterioration that may lead to premature death.
■ Significant reduction in the possibility of repair later without present treatment.
■ Si nificant pain or discomfort that impairs the inmate’s participation in daily activities.
c. Non-urgent Dental Care. Care for dental conditions that will generally improve the
inmate’s ualit of life. This includes the management of chronic oral disease, ordinarily
referred to as comprehensive dental care.
d. Limited Value Dental Care. Care for dental conditions that resolve on their own, treatment
that provides little or no clinical value, is expressl for the inmate’s convenience, or is beyond
the scope of a public health setting. Procedures in this category are usually in the Advanced
Dental Treatment section.
12. DENTAL UTILIZATION REVIEW PROCESS
Every institution has a Utilization Review Committee (URC). Only Emergency Dental Care
referrals are authorized at the institution level when it is essential to sustain life or function and
warrants immediate attention. A retrospective review of Emergency Dental Care referrals will
be done by the URC and the RCD. Conditions or procedures requiring RCD approval in the
Urgent, Non-Urgent, or Limited Value categories will be forwarded directly to the RCD for
utilization review.
The UR process is not limited to only outside referral consideration; specialty care provided by
contractors within the institution must be preauthorized by the RCD. Dental referrals are
forwarded to the RCD or designee for approval; if digital radiographs are not available, films are
forwarded by mail or other methods. Relevant factors to consider in approving proposed
treatments include:

P6400.03 6/10/2016

21

■
■
■
■
■

The risks and benefits of the treatment.
Available resources.
Natural history of the condition.
The effect of the intervention on inmate’s masticator function and oral health.
Time remainin on the inmate’s sentence.

a. Recommendations. The RCD selects the appropriate EMR decision for each case:
■ Approved: The request granted without modification.
■ Defer: Additional information is required. The consult has to be resubmitted.
■ Disapproved: The request for the procedure is denied. Reasons should be documented,
such as the procedure is contraindicated due to unacceptable risk to the inmate if it is
performed, etc.
■ Follow Up: No decision, pending additional information.
b. Decisions. The CDO or the designated HSU staff will ensure that a written notification of the
URC decision is made to the inmate and a copy is placed in the inmate’s health record. The
reason for the decision should be included, where applicable.
c. Recommendations From Clinicians External to the BOP. The CDO is under no obligation
to follow an outside dental consultant’s or private dentist’s recommendations. However, if the
recommendations are not followed, the CDO must document his/her justification in the health
record.
If a specific intervention is not pursued, the inmate is advised that his/her condition will continue
to be monitored and ongoing treatment provided as necessary, and that re-submission of the
request will be considered if dentally indicated.
d. Secondary Reviews. The CDO can appeal the RCD’s UR decision on a case-by-case basis to
the National Chief Dentist.
e. Retrospective Review. A retrospective review of emergency cases can be conducted by QM
staff based on URC findings and as part of the institution Quality Improvement Program.
13. DENTAL LABORATORY SERVICES
If a National Dental Laboratory has been contracted, all dentists must use these services
exclusively. Exceptions to this requirement shall be made in writing to the RCD and will be
considered on a case-by-case basis. These exceptions will require payment through the local

P6400.03 6/10/2016

22

institution’s fundin and contractin office. All laborator slips will be completed b a dentist
and scanned into EMR Dental, Other Forms section. Refer to the National Chief Dentist’s
Sallyport page for further guidance.
14. PREVENTING MEDICAL EMERGENCIES IN THE DENTAL CLINIC
a. Health Evaluation. The Inmate Health Summary in EMR will be reviewed before any
patient encounter, noting all relevant medical information, including diagnoses, encounters,
prescriptions, recent vital signs, and laboratory values. All dental patients are interviewed for
any changes in their health and their compliance in their medical treatment, as this may alter
planned dental treatment. When indicated, updated laboratory tests and vital signs are obtained.
Full EMR literacy and familiarity with current BOP Clinical Practice Guidelines (on Sallyport)
in all health care sections is expected.
b. Medical Emergencies. Each dental department will be prepared to implement emergency
medical care procedures. All dental staff, including contractors, must maintain current CPR
certification.
c. Reference Materials. All clinics will have current reference materials, such as the latest
edition of Dental Management of the Medically Compromised Patient; Little, Falace, Miller &
Rhodus; Mosby.
15. SPECIAL DIETS
The treating dentist should consider alternative diets (soft) for inmates for whom nutritional
concerns have been documented.
The absence of dentures in a healthy edentulous individual does not warrant a Therapeutic Diet.
Nutritional concerns can be addressed to the inmate’s primar care practitioner or with a
Nutritional Needs assessment through a dietary consult. When prescribed, a blended diet is
ordered. Foods will be blended separately and not combined. See current Medical Diets Clinical
Practice Guideline.
16. INTERMAXILLARY FIXATION
A means of removing fixation is to be readily available to staff who are supervising inmates with
intermaxillary fixation. Contact the RCD for guidance/alternatives and coordinate a plan with
the institution’s Captain.

P6400.03 6/10/2016

23

17. WORKPLACE SAFETY
a. Hazard Communication Program. A written Hazard Communication Program is mandated
b Title 29, CFR 1910.1200. A cop of this pro ram can be obtained from the institution’s
Safety Manager and implemented with his/her assistance. Under this program, the following are
required:
■ A chemical inventory and usage log of flammable liquids. Flammable and corrosive
materials are stored and inventoried appropriately in consultation with the institution Safety
Manager.
■ Safety Data Sheets (SDS) for products used in the unit, located in the Dental Clinic where all
employee/inmate workers will have access to them.
■ Written documentation of yearly staff/inmate worker training.
b. Other Safety Requirements:
■ Staff and inmates working in the dental lab and dental clinic wear personal protective
equipment (PPE).
■ Inmates receiving treatment are provided protective eye wear.
■ Documentation of the department’s safet orientation is kept in the CDO’s office.
■ Biohazardous waste is disposed according to Federal and State regulations and as part of
Health Services Unit procedures.
■ Disposable barrier materials are used to minimize contamination of dental equipment and
work surfaces and are to be changed after each patient.
■ Dental equipment and work surfaces are decontaminated between patients by a surface
disinfectant and followin manufacturer’s recommendations.
■ Durable (reusable) dental instruments are sterilized between each use following
manufacturer’s recommendations. Although disposing of dental burs is recommended after
each procedure, those deemed to be reused should be sterilized in autoclave packages.
■ Each autoclave/sterilizer’s performance is verified weekl when the clinic has been in use b
using biological monitoring systems. Weekly periods where there are no dental services
provided (leave, Annual Refresher Training, etc.) are noted in the log.
■ Each autoclave must have separate logs for weekly monitoring. The monitor’s
manufacturer’s instructions, includin the use of controls, are closel followed; each clinic
will identify steps to be taken in the event of a positive spore test, including tracking
sterilized instruments generated outside the dental clinic. This protocol will be in the local
Institution Supplement.
■ Scrap amalgam recovery and recycling will be coordinated between the Environmental
Safety Compliance Administrator and Chief Dental Officer in accordance with the current
Program Statements Environmental Management Systems and Occupational Safety,

P6400.03 6/10/2016

24

Environmental Compliance, and Fire Protection, and state and local regulations. Methods
of collection will be documented in the dental Institution Supplement.
18. ORAL PATHOLOGY /BIOPSY SERVICE
The BOP has established a professional collaboration with the National Naval Dental Center for
its oral pathology service. While this agreement is in effect, Bureau clinicians are able to obtain
radiographic consultation or send their biopsy specimens to Bethesda, Maryland, or San Diego,
California.
If necessary, a telephone or fax response may be requested.
Specimen mailing containers and forms can be obtained from:
Chief, Oral Pathology Service
Walter Reed National Military Medical Center
National Naval Dental Center, Bethesda, MD 20014
or
Chief, Oral Pathology Service
Naval Dental Center, San Diego, CA 92136-5147
All biopsy results are reviewed with the patients, initialed by the referring practitioner, and
included in the electronic medical record. Biopsy findings are referred to the Tissue Committee
per local protocols.
19. SECURITY
The dental clinic presents several security concerns, including oversight of inmates, records,
instruments, needles, hazardous chemicals, flammable materials, and computers. The CDO
consults with the Chief Correctional Supervisor in developing security measures in the dental
clinic:
■ Needles, syringes, irrigation syringes, pre-filled syringes, and acid etch syringes/dispensing
tips are accounted for using procedures in the current Program Statement Pharmacy
Services. Strict adherence for needle accountability is expected; sub-stock stored in the
clinic will be counted and documented on every manned shift. Although expiration dates are
to be monitored, anesthetic carpules are not considered sharps and are not included in the
shift inventory requirement.
■ Dental burs do not pose a security risk and are not inventoried.

P6400.03 6/10/2016

25

■ Class A and B tools are stored and inventoried in accordance with tool control policies. See
the current Program Statement Correctional Services Manual.
■ Dental/surgical instruments cannot be handled as Class B tools; they are not engraved or
stored on a shadowboard. Instruments will be stored in their sterile packages in a way that
does not compromise the pack’s inte rit and the sterilit of the contents. In the event of
packaging of multiple instruments together (e.g., an operative setup), the inventories indicate
how many and which instruments are in the package.
■ Written inventories (ex: scalpels) are maintained with a method to document/prove
accountability. The method and frequency of accountability will be established and may
vary depending on the specific mission or needs of the institution. This protocol will be in
the local Institution Supplement.
■ The inventory of surplus/bulk dental instruments should be verified on a quarterly basis.
■ Access to areas where dental instruments are kept should be limited to Dental
Staff/contractors, HSA, CD, and supervised inmates. Inmates are not allowed in the dental
clinic without staff supervision. All dental staff are responsible for supervising inmates and
will conduct pat searches as needed. See the current Program Statement Searches of
Housing Units, Inmates, and Inmate Work Areas.
■ Polic /procedures must be developed with uidance from the institution’s Computer Services
Manager for computer and information security.
■ Consult the RCD when developing security measures in the Dental Clinic.
REFERENCES
Program Statements
P1600.09
Occupational Safety, Environmental Complieance, and Fire Protection (10/31/07)
P1600.10
Environmental Management Systems (12/14/07)
P4100.05
Bureau of Prisons Acquisition Policy (3/3/16)
P4400.05
Property Management Manual (3/13/15)
P4500.11
Trust Fund/Deposit Fund Manual (4/9/15)
P5290.14
Admission and Orientation Program (4/3/03)
P5500.12
Correctional Services Manual (10/10/03)
P5521.06
Searches of Housing Units, Inmates, and Inmate Work Areas (6/4/15)
P5580.08
Personal Property, Inmate (8/22/11)
P6010.05
Health Services Administration (6/26/14)
P6013.01
Health Services Quality Improvement (1/15/05)
P6027.01
Health Care Provider Credential Verification, Privileges, and Practice Agreement
Program (1/15/05)
P6031.02
Inmate Copayment Program (8/15/05)
P6031.04
Patient Care (6/3/14)
P6090.04
Health Information Management (3/2/15)

P6400.03 6/10/2016

26

P6190.04
P6360.01
P6370.01

Infectious Disease Management (6/3/14)
Pharmacy Services (1/15/05)
Laboratory Services (1/15/05)

Title 29, CFR 1910.1200 OSHA Hazard Communication Program
BOP Forms
BP-A0148
BP-A0358
BP-A0383
BP-A0618
BP-A1041
BP-A1080

Inmate Request to Staff
Medical Treatment Refusal (Rechazo de Tratamiento Médico)
Inmate Personal Property Record
A&O Dental Examination (Initial Clinical Dental Findings)
Consent for Removal of Orthodontic Appliances
Consent For Treatment By Student Dentist/Hygienist

ACA Standards
■ 4th Edition Standards for Adult Correctional Institutions: 4-4196(M), 4-4215(M), 4-4342, 44344(M), 4-4345, 4-4347, 4-4350, 4-4351(M), 4-4354(M), 4-4358(M), 4-4360, 4-4361, 44362(M), 4-4346, 4-4375, 4-4378(M), 4-4381(M), 4-4382(M) , 4-4392, 4-4393, 4-397(M),44398, 4-4410, 4-4410(M), 4-4412, and 4-4427.
■ 4rd Edition Performance Based Standards for Adult Local Detention Facilities: 4-ALDF-2D03(M), 4-ALDF-4B-06, 4-ALDF-4C-01(M),4-ALDF-4C-02, 4-ALDF-4C-03, 4-ALDF-4C04, 4-ALDF-4C-07, 4-ALDF-4C-08(M), 4-ALDF-4C-18(M), 4-ALDF-4C-20, 4-ALDF-4C21, 4-ALDF-4C-22(M), 4-ALDF-4C-25, 4-ALDF-4C-35, 4-ALDF-4D-02(M), 4-ALDF-4D10, 4-ALDF-4D-11, 4-ALDF-4D-15(M), 4-ALDF-4D-16, and 4-ALDF-4D-25(M).
Records Retention Requirements
For guidance on records and information that apply to this program, see the Records and
Information Disposition Schedule (RIDS) on Sallyport.

P6400.03 6/10/2016

27

